81 N.J. Super. 64 (1963)
194 A.2d 591
JAMES S. RAFFERTY, PLAINTIFF-APPELLANT,
v.
FRANK D. SCHATZMAN, COUNTY CLERK OF MIDDLESEX COUNTY; PETER BIRO, CHAIRMAN OF BOARD OF ELECTIONS OF MIDDLESEX COUNTY; AND FRANK D. SCHATZMAN, INDIVIDUALLY AND MIDDLESEX DEMOCRATIC COUNTY COMMITTEE, DEFENDANTS-RESPONDENTS.
Superior Court of New Jersey, Appellate Division.
Argued October 28, 1963.
Decided October 28, 1963.
Before Judges GOLDMANN, KILKENNY and COLLESTER.
Mr. John J. Rafferty argued the cause for appellant.
Mr. Warren W. Wilentz argued the cause for respondents Schatzman and Biro.
Mr. John A. Lynch appeared for respondent Middlesex Democratic County Committee.
PER CURIAM.
The judgment of the Law Division is affirmed essentially for the reasons stated in the opinion filed by Judge HALPERN, 81 N.J. Super. 58 (Law Div. 1963). We consider the statute, N.J.S.A. 19:27-11, as completely controlling.